FILED
                                                                            APR 16 2015
                             NOT FOR PUBLICATION                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

                     UNITED STATES COURT OF APPEALS

                             FOR THE NINTH CIRCUIT


ADRIAN DEJESUS TOSCANO REYES,                    No. 10-72246
AKA Jesus Adrian Reyes,
                                                 Agency No. A095-808-646
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       On January 29, 2015, the court granted the government’s unopposed motion

to hold proceedings in abeyance. On April 2, 2015, the government informed the

court that Adrian Dejesus Toscano Reyes, a native and citizen of Mexico, is not a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
candidate for prosecutorial discretion, and requested that this case move forward.

The abeyance is hereby lifted.

      Toscano Reyes petitions for review of the Board of Immigration Appeals’

order dismissing his appeal from an immigration judge’s removal order. We have

jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.

      Toscano Reyes conceded before the agency that he was removable under 8

U.S.C. § 1182(a)(6)(A)(i) as an alien present without being admitted or paroled,

and he does not challenge removability on that ground. Because he is removable

on this ground and does not contend that he is eligible for any form of relief from

removal, we need not reach his contentions regarding his second ground of

removability. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (“As a

general rule courts and agencies are not required to make findings on issues the

decision of which is unnecessary to the results they reach.” (citation and quotation

marks omitted)); Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (a

petitioner waives an issue by failing to raise it in his or her opening brief).

      We grant the motions to withdraw as counsel of record filed by Elsa I.

Martinez.

      PETITION FOR REVIEW DENIED.




                                            2                                No. 10-72246